Jackson, Judge.
The affidavit of illegality in this case was based upon want of service. The return of the sheriff was that the defendant was served. There was no traverse of this return made by the pleadings, so that the records should show that it liad been done, and that they were consistent with themselves. We think that this should always be done, and that the sheriff, whose return is thus attacked, should be a party to the traverse and be heard thereon. This case is fully covered by the case of Maund vs. Keating, page 396. We can add nothing to the opinion delivered in that case.
Judgment reversed.